Exhibit 10.1

SUBLEASE

THIS SUBLEASE, dated as of November 1, 2010, is entered into between TELIK,
INC., a Delaware corporation (“Sublandlord”), and THE BOARD OF TRUSTEES OF THE
LELAND STANFORD JUNIOR UNIVERSITY, a body having corporate powers under the laws
of the State of California (“Subtenant”).

RECITALS

A. ARE-SAN FRANCISCO NO. 24, LLC, a Delaware limited liability company, as
successor-in-interest to the original landlord (“Master Landlord”) and
Sublandlord are parties to that certain Commercial Lease dated July 25, 2002
(the “Master Lease”), pursuant to which Master Landlord leases to Sublandlord
and Sublandlord leases from Master Landlord that certain building of
approximately 91,644 rentable square feet (the “Building”) commonly known as
3165 Porter Drive, Palo Alto, CA and more particularly described on the attached
Exhibit A (the “Premises”). All capitalized terms not otherwise defined in this
Sublease shall have the meanings set forth in the Master Lease.

B. Sublandlord desires to sublet the Premises to Subtenant, and Subtenant
desires to hire the Premises from Sublandlord, upon and subject to the terms and
conditions set forth in this Sublease.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is acknowledged, Sublandlord and Subtenant agree as follows:

 

  1. PREMISES

1.1 Premises. Subject to the terms and conditions of this Sublease, Sublandlord
sublets the Premises to Subtenant, and Subtenant sublets the Premises from
Sublandlord.

1.2 Parking Areas. Subtenant, its employees and invitees shall have the
exclusive right to use the parking areas located on the Common Area, subject to
the terms and conditions of the Master Lease.

 

  2. TERM

2.1 Term. Subject to Section 2.2, the term of this Sublease (the “Term”) shall
commence on November 1, 2010 (the “Commencement Date”). The Term shall expire on
May 31, 2014 (the “Expiration Date”); provided that in no event shall the Term
extend beyond the expiration of the lease term under the Master Lease. The date
this Sublease actually terminates is referred to herein as the “Termination
Date”.

2.2 Conditions to Sublease. Notwithstanding the above, this Sublease is
expressly conditioned on the following: (a) the receipt by Subtenant of a
consent from Master Landlord with respect to this Sublease in a form reasonably
satisfactory to Sublandlord and Subtenant (the “Consent”); (b) the execution by
Subtenant and Master Landlord of a direct lease for the Premises which will
commence upon the Termination Date of this Sublease (the “Direct Lease”);
(c) the receipt by Subtenant of a non-disturbance and attornment agreement in a
form reasonably satisfactory to Subtenant from any lender who currently holds a
security interest in the Premises; and (d) the receipt by Subtenant of
documentation that all laboratory spaces, including the vivarium, have been
decommissioned in accordance with all laws and regulations (collectively, the
“Conditions”). With respect to the decommission of the vivarium, Sublandlord
shall also provide Subtenant with any additional documentation which may be
required under Section 12 of the Master Lease. In the event the Conditions are
not satisfied by October 31, 2010, either party shall have the right to
terminate this Sublease upon written notice to the other party delivered at any
time prior to the satisfaction of the Conditions, in which event neither party
shall have any further obligations or liabilities to the other under this
Sublease.

 

1



--------------------------------------------------------------------------------

2.3 Failure to Deliver Possession. If for any reason (other than the failure to
satisfy the Conditions) Sublandlord cannot deliver possession of the Premises to
Subtenant by the Commencement Date, Subtenant shall be entitled to a one (1) day
delay in the Rent Commencement Date for each one (1) day of delay possession;
provided, however, the validity of this Sublease shall not be affected and
Subtenant shall have no other claim against Sublandlord arising out of
Sublandlord’s failure to deliver possession of the Premises by the Commencement
Date. Notwithstanding the foregoing, however, if Sublandlord has not delivered
to Subtenant the Premises within thirty (30) days after the Commencement Date,
Subtenant shall have the right to terminate this Sublease by delivery to
Sublandlord of a termination notice (the “Termination Notice”) which shall be
effective immediately upon receipt by Sublandlord. In the event Subtenant elects
to terminate this Lease, Subtenant must deliver the Termination Notice to
Sublandlord prior to a date that the Premises are actually delivered to
Subtenant. Upon such termination, neither party shall have any further
obligations or liabilities to the other under this Sublease.

2.4 Temporary Occupancy. During the period between the Commencement Date and
November 30, 2010, Sublandlord shall occupy the portion of the second floor of
the Building as more particularly described on the attached Exhibit B.
Sublandlord shall pay Subtenant Sublandlord’s proportionate share (based on the
square footage of Sublandlord’s space as set forth on Exhibit B) of Operating
Expenses as well as any janitorial and utility expenses incurred by Subtenant or
paid to Master Landlord by Subtenant during Sublandlord’s occupancy. Sublandlord
shall pay an estimate of such amounts due on a monthly basis during the period
of Sublandlord’s occupancy in accordance with the terms of Section 5.3 of the
Master Lease. Such estimated payments paid by Sublandlord shall be reconciled
against the actual Operating Expenses and any janitorial and utility expenses
applicable to the period of Sublandlord’s occupancy in accordance with the terms
of Section 5.3 of the Master Lease.

 

  3. CONDITION OF PREMISES.

On the Commencement Date, Sublandlord agrees to deliver, and Subtenant agrees to
accept, the Premises in its “as-is, where is” condition. Sublandlord shall not
be required to perform any work in the Premises to prepare the same for
occupancy by Subtenant or to trigger the Commencement Date or Rent Commencement
Date, except as otherwise expressly provided in this Sublease. Subtenant
acknowledges that Sublandlord has not made any representation or warranty with
respect to this Sublease, including, without limitation, any representation or
warranty as to the suitability of the Premises for the conduct of Subtenant’s
business.

 

2



--------------------------------------------------------------------------------

  4. RENT

4.1 Base Rent. Commencing on the date which is two (2) months after the
Commencement Date (the “Rent Commencement Date”), and thereafter during the
Term, Subtenant shall pay to Sublandlord monthly base rent in the amount of Two
and 15/100 Dollars ($2.15) per square foot, for a total monthly Base Rent of One
Hundred Ninety Seven, Thirty-Four and 60/100 Dollars ($197,034.60) (“Base
Rent”). Base Rent shall increase by three percent (3%) on each anniversary of
the Commencement Date during the Term. Each installment of Base Rent shall be
payable in advance on the first day of each month of the Term. In the event that
the Commencement Date is not the first day of a calendar month or the
Termination Date is not the last day of a calendar month, the installment of
Base Rent for such month shall be prorated based on the actual number of days
within such calendar month. Immediately upon Subtenant’s execution of this
Sublease, Subtenant shall prepay to Sublandlord the first month’s Base Rent
(commencing on the Rent Commencement Date) and the first month’s estimate of
Operating Expenses (commencing on the Commencement Date).

4.2 Operating Expenses. Commencing on the Commencement Date Subtenant shall pay
to Sublandlord one hundred percent (100%) of all Operating Expenses payable
under the Master Lease and any other expenses payable by the tenant under the
terms of the Master Lease. Operating Expenses shall be paid in accordance with
the terms of Section 5 of the Master Lease; provided, however, in the event
Master Landlord agrees to allow Subtenant to assume responsibility for some or
all of the management of the Premises, Sublandlord agrees that it will not
object to such agreement and that Operating Expenses will be only such amounts
as are billed by Master Landlord pursuant to such agreement (provided that in no
event shall Sublandlord be responsible for any amounts not billed by Master
Landlord to Subtenant or any other Operating Expenses for the Premises).
Sublandlord recognizes that Subtenant is a tax exempt organization under
Section 202.2 of the California Revenue and Taxation Code, and as a result, real
property tax imposed upon the Building may be reduced. Sublandlord shall
cooperate, at no cost or expense to Sublandlord, with Subtenant in applying for
and obtaining a tax exemption. Sublandlord shall promptly remit to Subtenant or
use reasonable efforts (at no cost or expense to Sublandlord) to cause Master
Landlord to remit to Subtenant the amount of any such reduction in real property
tax or any reimbursement of real property tax received by Sublandlord or Master
Landlord by reason of Subtenant’s tax exempt status. Notwithstanding anything to
the contrary contained in this Section 4.2, Subtenant acknowledges that the
provisions of this Section 4.2 for the payment of Operating Expenses are
intended to pass on to Subtenant all costs and expenses incurred by Sublandlord
under the Master Lease during the Term of this Sublease; provided that in no
event shall Subtenant have any obligation to pay the Base Rent due under the
Master Lease nor shall Subtenant have any obligation to pay any costs or
expenses resulting from Sublandlord’s use or occupancy of the Premises or
incurred prior to the Term of this Sublease.

4.3 Additional Rent. All sums of money other than Base Rent which are or may
become payable by Subtenant under this Sublease with respect to the Premises,
including, without limitation, (a) Operating Expenses, (b) the cost of any
additional services requested by and provided to Subtenant, (c) any charges for
late payments made by Subtenant, and (d) any other losses, costs, claims,
damages or charges incurred by Sublandlord with respect to the Premises (except
to the extent resulting from Sublandlord’s use or occupancy of the Premises or
incurred prior to the Term), shall be additional rent (“Additional Rent”).
Unless otherwise set forth in this Sublease, Additional Rent shall be payable by
Subtenant to Sublandlord on the date upon which such amounts are payable by
Sublandlord to Master Landlord under the Master Lease. Together, Base Rent and
Additional Rent are sometimes collectively referred to in this Sublease as
“Rent”.

 

3



--------------------------------------------------------------------------------

4.4 Payment of Rent. Base Rent and Additional Rent shall be paid by Subtenant to
Sublandlord at the address for Sublandlord set forth in Section 13 below, or
such other place as Sublandlord may designate in writing, without prior notice
or demand therefor and without any abatement, deduction or setoff (except as
otherwise expressly provided herein or as incorporated herein). Subtenant shall
pay all Base Rent and Additional Rent when due in lawful money of the United
States.

 

  5. USE

5.1 Permitted Use. Subtenant shall occupy and use the Premises only for the
permitted use provided under the Master Lease (the “Permitted Use”) and for no
other purpose.

5.2 FF&E. On the Commencement Date, Sublandlord shall transfer to Subtenant for
the price of One Dollar ($1.00) all of Sublandlord’s right, title and interest
in and to the furniture, fixtures and equipment identified on the attached
Exhibit C (“FF&E”) which are located on the Premises as of the date hereof (the
“FF&E Sale”). Sublandlord represents and warrants to Subtenant that the FF&E are
free and clear from all liens and encumbrances created or granted by
Sublandlord.

 

  6. MASTER LEASE

6.1 Subordinate to Master Lease. This Sublease and all of Subtenant’s rights
hereunder are and shall remain in all respects subject and subordinate to
(a) all of the terms and provisions of the Master Lease, a copy of which has
been provided to Subtenant, and (b) the Ground Lease between Master Landlord and
The Board of Trustees of the Leland Stanford Junior University, dated
December 17, 2003 (the “Ground Lease”). Notwithstanding the foregoing,
Sublandlord shall not (i) except for any rights that Sublandlord expressly has
under the terms of the Master Lease (including, without limitation, any right to
terminate the Master Lease as a result of a casualty or condemnation event),
voluntarily terminate the Master Lease or amend the Master Lease in a manner
that would adversely affect Subtenant’s rights or obligations under the
Sublease, or (ii) cause a default under the Master Lease, except to the extent
such default is the result of Subtenant’s breach of this Sublease. The foregoing
provisions shall be self-operative and no further instrument of subordination
shall be necessary to effectuate such provisions unless required by Master
Landlord, in which event Subtenant shall, upon demand by Master Landlord at any
time and from time to time, execute, acknowledge and deliver to Sublandlord and
Master Landlord any and all instruments that Master Landlord may deem reasonably
necessary or proper to confirm such subordination of this Sublease, and the
rights of Subtenant hereunder.

 

4



--------------------------------------------------------------------------------

6.2 Termination of Master Lease. Notwithstanding anything to the contrary in
this Sublease, if the term of the Master Lease is terminated for any reason
prior to the Expiration Date, this Sublease shall thereupon terminate
concurrently as between Sublandlord and Subtenant. Subtenant acknowledges that
in the event of a termination of the Master Lease for any reason, including but
not limited to an agreement between Sublandlord and Master Landlord terminating
the Master Lease, this Sublease shall terminate and Subtenant shall remain in
possession of the Premises pursuant to the Direct Lease. Upon the termination of
this Sublease as between Sublandlord and Subtenant, neither Subtenant nor
Sublandlord shall have any liability to the other except (a) Sublandlord shall
be liable to Subtenant if the termination of the Master Lease is caused by a
breach of Sublandlord’s obligations under this Sublease, (b) Subtenant shall be
liable to Sublandlord for any payment under this Sublease, whether of Base Rent,
Additional Rent or otherwise, which shall have accrued (or shall relate to the
period) prior to the expiration or sooner termination of this Sublease,
(c) Sublandlord shall be liable to Subtenant for any payment or refund due to
Subtenant and that is applicable to the period prior to the expiration or sooner
termination of this Sublease (provided that, to the extent such payment or
refund due to Subtenant is to be paid by Master Landlord, Sublandlord shall only
be liable for delivering the payment or refund actually received from Master
Landlord); and (d) if the Master Lease and/or this Sublease is terminated as a
result of a breach or default by Subtenant of its obligations under this
Sublease, Subtenant shall be liable to Sublandlord for all damages suffered by
Sublandlord as a result of the termination, including, without limitation, all
Rent payable under this Sublease up to the Expiration Date.

6.3 Incorporation of Master Lease. Subtenant shall observe and perform for the
benefit of Master Landlord and Sublandlord each and every term, covenant,
condition and agreement of the Master Lease which Sublandlord is required to
observe or perform with respect to the Premises as tenant under the Master
Lease, except for the covenant of Sublandlord to pay Master Landlord the Rent
due under the Master Lease and except as such terms, covenants, conditions and
agreements are modified hereby or are inconsistent with the terms of this
Sublease. Subtenant shall not do or permit to be done any act which would result
in a violation of any of the terms, covenants and conditions of the Master Lease
or which would cause the Master Lease to be terminated or forfeited. Except as
otherwise specifically provided in this Sublease, all of the terms, covenants,
conditions and agreements which Master Landlord or Sublandlord are required to
observe or perform with respect to the Premises as parties to the Master Lease
are hereby incorporated herein by reference (and modified by the terms hereof,
if applicable) and deemed to constitute terms, covenants, conditions and
agreements which Sublandlord and Subtenant are required to observe or perform
under this Sublease as if set forth herein verbatim; provided, however, that
(a) the term “Landlord” shall not be deemed to refer to Sublandlord in those
instances where the context requires the term “Landlord” to refer to Master
Landlord only (without limiting the foregoing, Section 13.7 of the Master Lease
shall be deemed to refer only to Master Landlord); (b) the term “Landlord” shall
be deemed to refer to Sublandlord and Master Landlord in those instances where
the context requires the term “Landlord” to refer to both Master Landlord and
Sublandlord; (c) the term “Tenant” shall be deemed to refer to “Subtenant”;
(d) the terms “Base Rent” and “Additional Rent” under the Master Lease shall be
deemed to refer to the Base Rent and Additional Rent hereunder; (e) the phrase
“this Lease” shall be deemed to refer to “this Sublease”; (f) the term “Term”
shall be deemed to refer to the Term hereof; and (f) the following provisions of
the Master Lease shall not be incorporated herein: Sections 1, 3, 4.1, 4.2, 4.3,
4.5, 4.6, 9.1, 9.2, 13.7, 14.5, the first sentence of 16.5, 21, 25, 28, 29.18,
Exhibit B, and Exhibit C.

6.4 Rights of Sublandlord. Sublandlord may exercise all of the rights, powers,
privileges and remedies reserved to Master Landlord under the Master Lease to
the same extent as if fully set forth herein verbatim, including, without
limitation, all releases from liability to Master Landlord thereunder and all
rights and remedies arising out of or with respect to any default which
continues beyond the expiration of any applicable grace and notice periods by
Subtenant in the payment of Rent hereunder or the observance or performance of
the terms, covenants, conditions and agreements of this Sublease (including
those portions of the Master Lease that are incorporated herein). In the event
of any inconsistency between the terms of this Sublease and the Master Lease,
the terms of this Sublease shall govern.

 

5



--------------------------------------------------------------------------------

6.5 Consent of Master Landlord and Sublandlord. The consent of Master Landlord
and Sublandlord shall be required in connection with any act which requires the
consent of Master Landlord pursuant to the terms of the Master Lease,
notwithstanding that a particular provision herein may not require Sublandlord’s
consent or states that only Sublandlord’s consent is required; provided,
however, notwithstanding anything to the contrary elsewhere in this Sublease, in
the event Subtenant is required to obtain both Master Landlord’s and
Sublandlord’s consent for any action or non-action, Sublandlord shall be deemed
to have provided its consent as and when Master Landlord has provided its
consent, and Master Landlord’s consent shall supersede any prior disapproval by
Sublandlord.

6.6 Renewal Options. Sublandlord shall not exercise any renewal options it may
have under the Master Lease, or assign such options to any other entity or
person, without Subtenant’s prior written consent, which may be granted or
withheld in Subtenant’s sole and absolute discretion. Notwithstanding the
foregoing to the contrary, Subtenant acknowledges and consents to Sublandlord
entering into an amendment to the Master Lease terminating all lease renewal
options set forth in the Master Lease.

6.7 Master Landlord’s Default. Notwithstanding anything to the contrary in this
Sublease, Sublandlord shall have no liability to Subtenant as a consequence of
any failure or delay on the part of Master Landlord in performing any of its
obligations under the Master Lease, except to the extent such failure or delay
is caused or contributed to by Sublandlord, and under no circumstances shall
Subtenant have any right to require or obtain the performance by Sublandlord of
any obligations of Master Landlord under the Master Lease. Subtenant’s
obligations under this Sublease shall not be relieved, nor shall the performance
thereof be excused, because of any failure or delay on the part of Master
Landlord in performing its obligations under the Master Lease; except to the
extent of Sublandlord’s default hereunder; provided, however, Subtenant shall be
entitled to receive the benefit of any remedies or concessions afforded
Sublandlord under the Master Lease as a result of such breach (e.g. rent
abatement) by Master Landlord. If at any time during the Term, Master Landlord
shall default in any of its obligations to furnish facilities, services or
utilities or to make repairs to the Premises, then, upon Sublandlord’s receipt
of a written notice from Subtenant specifying such default, Sublandlord shall
use reasonable efforts to cause Master Landlord to cure such default.

6.8 Subtenant’s Performance Under Master Lease. At any time and on reasonable
prior notice to Subtenant, Sublandlord can elect to require Subtenant to perform
its obligations under this Sublease directly to Master Landlord, in which event
Subtenant shall send to Sublandlord from time to time copies of all notices and
other communications it shall send to and receive from Master Landlord.

 

  7. UTILITIES AND SERVICES

The repair, maintenance and services set forth in Section 7.1 of the Master
Lease shall be supplied by Master Landlord pursuant to the terms of the Master
Lease and Sublandlord shall use reasonable efforts to cause Master Landlord to
comply with its obligations under Section 7.1. Subtenant shall be responsible
for obtaining and paying directly for all utilities and janitorial services to
the Premises.

 

6



--------------------------------------------------------------------------------

  8. INITIAL IMPROVEMENTS

Subtenant shall, at Subtenant’s sole cost and expense, be responsible for the
construction of any initial improvements to the Premises (the “Initial
Improvements”), subject to the consent of Sublandlord and Master Landlord, which
may be granted or withheld in accordance with the terms of the Master Lease. The
Initial Improvements shall be constructed in a first class manner, in compliance
with all Applicable Laws, and in accordance with Section 9 of the Master Lease
as incorporated in this Sublease. Notwithstanding the foregoing, subject to the
approval of Master Landlord and provided that Sublandlord shall have no
liability with respect thereto, Subtenant shall not be required to remove the
Initial Improvements at the end of the Term. Subtenant shall contract directly
with a reputable architectural firm of Subtenant’s choosing, but subject to
Sublandlord’s approval (which shall not be unreasonably withheld, conditioned or
delayed), for the construction of the Initial Improvements. In addition,
Subtenant shall directly engage any and all contractors, engineers, and
suppliers of Subtenant’s choice for the construction of the Initial
Improvements. Sublandlord shall not earn or otherwise be entitled to any
management or supervisory fee related to the Initial Improvements; provided,
however, in the event Sublandlord incurs out-of-pocket costs associated with the
review of Subtenant’s plans, Subtenant shall reimburse Sublandlord for all such
actual and reasonable costs.

 

  9. INSURANCE

Subtenant agrees to procure and maintain the insurance set forth in Section 13.2
of the Master Lease during the Term. Sublandlord and Master Landlord shall each
be named as an additional insured under such insurance, and Sublandlord shall
have the notice and other rights granted to Master Landlord in the Master Lease.
Subtenant shall deliver executed copies of its policies of insurance or
certificates thereof to Sublandlord prior to the date Subtenant takes possession
of the Premises. Notwithstanding anything to the contrary in this Sublease or
the Master Lease, provided that Master Landlord has consented, Subtenant may
carry such insurance through a program of self-insurance.

 

  10. REMEDIES CUMULATIVE

Each right and remedy of either party under this Sublease or incorporated herein
by reference shall be cumulative and in addition to every other right and remedy
of such party under this Sublease or incorporated herein by reference and now or
hereafter existing at law or in equity, by statute or otherwise.

 

  11. QUIET ENJOYMENT

Sublandlord covenants that, as long as Subtenant shall pay the Base Rent and
Additional Rent and all other amounts due hereunder and shall duly observe,
perform, and comply with all of the terms, covenants and conditions of this
Sublease (including without limitation, as may be incorporated in this Sublease
by reference) on its part to be observed, performed or complied with, Subtenant
shall, subject to all of the terms of the Master Lease and this Sublease,
peaceably have, hold and enjoy the Premises during the Term without hindrance by
Sublandlord, except as otherwise expressly provided herein.

 

7



--------------------------------------------------------------------------------

  12. SURRENDER OF PREMISES

In the event the Direct Lease has not been cancelled or terminated on or prior
to the Termination Date, Subtenant shall not be required to vacate the Premises
at the expiration of the Term and shall continue occupancy of the Premises
subject to the Direct Lease. If on or prior to the Termination Date the Direct
Lease has been terminated, Subtenant shall vacate and surrender the Premises to
Sublandlord in accordance with Section 20 of the Master Lease.

 

  13. NOTICES

Every notice which may be or is required to be given under this Sublease or by
law shall be in writing and shall be sent either by (a) United States certified
or registered mail, postage prepaid, return receipt requested, (b) reputable
overnight courier, or (c) hand delivery (against confirmation of delivery), and
shall be addressed (i) if to Subtenant, at The Board of Trustees of the Leland
Stanford Junior University, School of Medicine, Building 110, 555 Middlefield
Road, Menlo Park, CA 94025, Attention: Director, Facilities Operations and
Finance, and (ii) if to Sublandlord, at                     , Attention:
                    , and the same shall be deemed delivered (x) the fifth
Business Day after being deposited in the United States mail, (y) the Business
Day following delivery to an overnight courier or (z) when delivered by hand.
Either party may designate, by similar written notice to the other party, any
other address for such purposes. Each of the parties hereto waives personal or
any other service other than as provided for in this Section. Notwithstanding
the foregoing, all Rent bills may be delivered to Subtenant via ordinary United
States mail.

 

  14. BROKERS

Subtenant and Sublandlord each represent and warrant that it has not had
dealings with any real estate broker or agent in connection with the negotiation
of this Sublease, except Studley representing Sublandlord, and CB Richard Ellis
representing Subtenant (the “Brokers”), who will be paid a commission by
Sublandlord, and neither party knows of any other real estate broker or agent
who is entitled to a commission in connection with this Sublease. Subtenant and
Sublandlord shall indemnify, defend and hold the other harmless from and against
all liabilities arising from any other claims of brokerage commissions or
finder’s fees based on Subtenant’s or Sublandlord’s, as applicable, dealings or
contacts with brokers or agents other than the Brokers.

 

  15. SIGNS

Subject to Section 23.1 of the Master Lease, Subtenant shall have the exclusive
right to all signage on the Premises, the Building and the associated common
areas.

 

  16. ANTENNA

Subject to Section 23.2 of the Master Lease, Subtenant may install building
antennas and other communications equipment on the roof of the Building at no
additional charge by Sublandlord (provided that Subtenant is responsible for any
charges that may be charged by the Master Landlord).

 

8



--------------------------------------------------------------------------------

  17. MISCELLANEOUS

17.1 Governing Law. This Sublease shall be governed by and construed in
accordance with the laws of the State of California.

17.2 Headings. The section headings in this Sublease are inserted only as a
matter of convenience for reference and are not to be given any effect in
construing this Sublease.

17.3 Severability. If any of the provisions of this Sublease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Sublease, or the application of such
provision or provisions to persons or circumstances other than those as to whom
or which it is held invalid or unenforceable, shall not be affected thereby, and
every provision of this Sublease shall be valid and enforceable to the fullest
extent permitted by law.

17.4 Successors and Assigns. All of the terms and provisions of this Sublease
shall be binding upon and inure to the benefit of the parties hereto and,
subject to the provisions of Section 14 of the Master Lease, their respective
successors and assigns.

17.5 Entire Agreement; Amendment and Waiver. Sublandlord has made no
representations, warranties or covenants to or with Subtenant with respect to
the subject matter of this Sublease except as expressly provided herein and all
prior negotiations and agreements relating thereto are merged into this
Sublease. This Sublease may not be amended or terminated, in whole or in part,
nor may any of the provisions be waived, except by a written instrument executed
by the party against whom enforcement of such amendment, termination or waiver
is sought and unless the same is permitted under the terms and provisions of the
Master Lease.

17.6 Authority. Sublandlord and Subtenant each hereby represents and warrants
that it has full right, power and authority to enter into this Sublease and that
the person executing this Sublease on behalf of Sublandlord and Subtenant,
respectively, is duly authorized to do so.

17.7 Counterparts. This Sublease may be executed in counterparts, each of which
shall be an original, and all of which together shall constitute one original of
this Sublease

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the day and year first above written.

 

SUBLANDLORD:     SUBTENANT: TELIK, INC.     THE BOARD OF TRUSTEES OF THE LELAND
STANFORD JUNIOR UNIVERSITY By:  

Cynthia Butitta

    By:  

Marcia J. Cohen

Title:  

COOP & CFO

    Title:  

Senior Associate Dean for Finance and Administration

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Premises

LOGO [g190049g92g37.jpg]

 

 

11



--------------------------------------------------------------------------------

EXHIBIT A (CONT.)

Premises

LOGO [g190049g18c33.jpg]

 

 

12



--------------------------------------------------------------------------------

EXHIBIT B

Sublandlord’s Temporary Occupancy Space

LOGO [g190049g06d46.jpg]

 

 

13



--------------------------------------------------------------------------------

EXHIBIT C

FF&E

Approximate furniture, fixtures and equipment contained in the Premises:

 

  •  

181 Furnished Offices, each office includes workspace, 3 drawer desk file &
chair

 

  •  

47 Cubicles, each cubicle includes workspace, 3 drawer desk file & chair

 

  •  

24 Tables (conference & office tables)

 

  •  

186 Chairs

 

  •  

19 Ergonomic Chairs

 

  •  

41 Four-Drawer Fire Resistant File Cabinets

 

  •  

151 (Two-Four) Drawer Non-Fire Resistant File Cabinets

 

  •  

2 Couches, 7 Tables & 21 Chairs in Common Areas

 

  •  

Exercise & Other Equipment. in Room# 1297

 

  •  

Phone Switch, Handsets & IT Network Equipment

 

  •  

Kitchen Equipment

Approximate Furniture, fixtures and equipment to be moved by Sublandlord to new
facility:

 

  •  

Office furniture to accommodate 40 people

 

  •  

19 Ergonomic Chairs

 

  •  

Furniture for 3 conference rooms

 

  •  

41 Four-Drawer Fire Resistant File Cabinets

 

  •  

14 Four-Drawer Non-Fire Resistant File Cabinets

 

  •  

1 Couch & 2 Common Area Chairs

 

  •  

Exercise & Other Equipment. in Room# 1297

 

  •  

Phone Switch, Handsets & IT Network Equipment

 

14